Name: Council Regulation (ECSC, EEC, Euratom) No 371/82 of 15 February 1982 adjusting the tables of salaries and other components of remuneration adopted by Regulations (Euratom, ECSC, EEC) No 187/81 and (Euratom, ECSC, EEC) No 397/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 47/8 Official Journal of the European Communities 19 . 2. 82 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 371/82 of 15 February 1982 adjusting the tables of salaries and other components of remuneration adopted by Regulations (Euratom, ECSC, EEC) No 187/81 and (Euratom, ECSC, EEC) No 397/81 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Protocol on the privileges and immunities of the European Commu ­ nities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (Euratom, ECSC, EEC) No 3821 /81 (2), and in particular Articles 63 , 64, 65 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employment, Having regard to the proposal from the Commission for adjustments to the remuneration and pensions of officials and other servants of the European Communities, Whereas adjustment should be made as from 1 July 1980 to the remuneration of pensions of officals and other servants, as fixed by Regulations (Euratom, ECSC, EEC) No 187/81 (3) and (Euratom, ECSC, EEC) No 397/81 (4), following the failure to take into account for the 1980 annual review Italian Government decisions increasing the salaries of national civil servants with effect from 1 January 1980 ; Whereas the account taken of the increase in the cost of living and the real income of national civil servants must be moderated by the application of general economic and social factors ; whereas account should be taken, in this respect, of the worsening of the general economic situation in the Community during the reference period, brought about particularly by the increased cost of energy ; whereas, however, consideration should be had in this situation for officials and other servants at the lowest end of the salary scale, whose purchasing power must be maintained ; Whereas, therefore, these officials and servants should be granted the increase proposed by the Commission, while other officials and servants should be granted an increase identical in terms of absolute value, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1980 : (a) in Article 66 of the Staff Regulations, the table of basic monthly salaries shall be replaced by the following : (') OJ No L 56, 4. 3 . 1968, p . 1 . (2) OJ No L 386, 31 . 12. 1981 , p . 1 . H OJ No L 130, 16 . 5 . 1981 , p . 26 . (j OJ No L 130 , 16 . 5 . 1981 , p . 28 . 19 . 2. 82 Official Journal of the European Communities No L 47/9 Step Grade 1 2 3 4 5 6 7 8 227 444 202 750 168 645 141 323 117 154 101 003 86 735 76 181 101 003 87 066 73 207 63 499 56 661 64 355 56 259 52 398 47 520 43 939 49 618 45 307 42 229 39 763 250 256 224 516 187 687 156 185 130 088 111 301 94 833 111 301 94 740 79 597 69 041 61 149 69 249 60 743 56 236 51 128 47 287 53 674 48 907 45 615 42 739 261 662 235 399 197 208 163 616 136 555 116 450 98 882 116 450 98 577 82 792 71 812 71 696 62 985 58 155 52 932 55 702 50 707 47 308 273 068 246 282 206 729 171 047 143 022 121 599 102 931 121 599 102 414 85 987 74 583 74 143 65 227 60 074 54 736 57 730 52 507 49 001 A 1 A 2 A 3/LA 3 A 4/LA 4 A 5/LA 5 A 6/LA 6 A 7/LA 7 A 8/LA 8 B I B 2 B 3 B 4 B 5 C 1 C 2 C 3 C 4 C 5 D 1 D 2 D 3 D 4 216 038 191 867 159 124 133 892 110 687 95 854 82 686 73 278 95 854 83 229 70 012 60 728 54 417 61 908 54 017 50 479 45 716 42 265 47 590 43 507 40 536 38 275 238 850 213 633 178 166 148 754 123 621 106 152 90 784 106 152 90 903 76 402 66 270 58 905 66 802 58 501 54 317 49 324 45 613 51 646 47 107 43 922 41 251 216 250 178 478 149 489 126 748 126 748 106 251 89 182 77 354 76 590 67 469 61 993 56 540 59 758 54 307 50 694 225 771 185 909 155 956 131 897 131 897 110 088 92 377 80 125 79 037 69 711 63 912 58 344 61 786 56 107 52 387 (b)  Bfrs 3 335 shall be replaced by Bfrs 3 382 in Article 67 ( 1 ) (a) of the Staff Regula ­ tions and in Article 1 ( 1 ) of Annex VII thereto,  Bfrs 4 296 shall be replaced by Bfrs 4 356 in Article 67 ( 1 ) (b) of the Staff Regula ­ tions and in Article 2 ( 1 ) of Annex VII thereto,  Bfrs 7 674 shall be replaced by Bfrs 7 781 in the second sentence of Article 69 of the Staff Regulations and in the second paragraph of Article 4 ( 1 ) of Annex VII thereto,  Bfrs 3 837 shall be replaced by Bfrs 3 891 in the first paragraph of Article 3 of Annex VII to the Staff Regulations. Article 2 With effect from 1 July 1980 : (a) in Article 20 of the conditions of employment of other servants , the table of basic monthly salaries shall be replaced by the following : No L 47/ 10 Official Journal of the European Communities 19 . 2. 82 Step Grade 1 2 3 4 5 6 7 8 A 1 A 2 A 3/LA 3 A 4/LA 4 A 5/LA 5 A 6/LA 6 A 7/LA 7 A 8/LA 8 B 1 B 2 B 3 B 4 B 5 C 1 C 2 C 3 C 4 C 5 D 1 D 2 D 3 D 4 216 038 191 867 159 124 133 892 110 687 95 854 82 686 73 278 95 854 83 229 70 012 60 728 54 417 59 169 51 655 48 320 43 823 40 384 45 612 41 721 38 901 36 740 227 444 202 750 168 645 141 323 117 154 101 003 86 735 76 181 101 003 87 066 73 207 63 499 56 661 61 498 53 789 50 145 45 534 42 037 47 531 43 430 40 508 38 150 238 850 213 633 178 166 148 754 123 621 106 152 90 784 106 152 90 903 76 402 66 270 58 905 63 827 55 923 51 970 47 245 43 690 49 450 45 139 42 115 39 560 250 256 224 516 187 687 156 185 130 088 111 301 94 833 111 301 94 740 79 597 69 041 61 149 66 156 58 057 53 795 48 956 45 343 51 369 46 848 43 722 40 970 261 662 235 399 197 208 163 616 136 555 116 450 98 882 116 450 98 577 82 792 71 812 68 485 60 191 55 620 50 667 53 288 48 557 45 329 273 068 246 282 206 729 171 047 143 022 121 599 102 931 121 599 102 414 85 987 74 583 70 814 62 325 57 445 52 378 55 207 50 266 46 936 216 250 178 478 149 489 126 748 126 748 106 251 89 182 77 354 73 143 64 459 59 270 54 089 57 126 51 975 48 543 225 771 185 909 155 956 131 897 131 897 110 088 92 377 80 125 75 472 66 593 61 095 55 800 59 045 53 684 50 150 (b) the table of basic monthly salaries in Article 63 shall be replaced by the following : Class Category Group 1 2 3 4 I 103 759 116 325 128 891 141 457 A II 75 710 82 971 90 232 97 493 III 63 795 66 602 69 409 72 216 IV 61 337 67 229 73 121 79 013B V 48 402 51 538 54 674 57 810 VI 46 090 48 735 51 380 54 025C VII 41 286 42 695 44 104 45 513 VIII 37 443 39 507 41 571 43 635D IX 36 042 36 543 37 044 37 545 Article 3 With effect from 1 July 1980, the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :  Bfrs 2 030 per month for officials in grade C 4 or C 5,  Bfrs 3 112 per month for officials in grade C 1 , C 2 or C 3 . 19 . 2. 82 Official Journal of the European Communities No L 47/ 11 Article 4 1 . Pensions for which entitlement has accrued by or on 1 July 1980 shall be calculated from that date for officials and temporary staff other than those covered by Article 2 (d) of the conditions of employment of other servants by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation . 2 . Pensions for which entitlement has accrued by or on 1 July 1980 shall be calculated from that date for temporary staff covered by Article 2 (d) of the conditions of employ ­ ment of other servants by reference to the table of basic monthly salaries laid down in Article 20 of the conditions of employment, as amended by Article 2 (a) of this Regula ­ tion . Article 5 With effect from 1 July 1980, the table in Article 10 (1 ) of Annex VII to the Staff Regula ­ tions is replaced by the following : Entitled to household allowance Not entitled to household allowance 1st to 15th day from 16th day 1st to 15th day from 16th day Bfrs per calendar day A 1 to A 3 and LA 3 1 319 621 907 520 A 4 to A 8 and LA 4 to LA 8 and category B 1 280 580 867 453 Other grades 1 161 542 747 374 Article 6 With effect from 1 July 1980, the allowances of Bfrs 5 802, Bfrs 9 574 and Bfrs 13 055 laid down in Article 12 of Regulation (EEC, Euratom, ECSC) No 161 /80 0 for shiftwork are replaced by Bfrs 5 883, Bfrs 9 708 and Bfrs 13 238 , respectively. Article 7 With effect from 1 July 1980 , the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (2) shall be subject to a weighting of 2-052243 . With effect from 1 July 1980, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 shall be subject to a weighting of 1 1 32395 in the case of persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 (3). Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 20, 26 . 1 . 1980, p . 5 . (2) OJ No L 56, 4 . 3 . 1968 , p. 8 . O OJ No L 20, 26 . 1 . 1980 , p . 1 . No L 47/ 12 Official Journal of the European Communities 19 . 2 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 15 February 1982. For the Council The President P. de KEERSMAEKER